




Exhibit 10.13


CONFORMED COPY


















PRECISION CASTPARTS CORP.
EXECUTIVE DEFERRED COMPENSATION PLAN
2005 RESTATEMENT
January 1, 2005
(As Amended Through Amendment No. 5)




















Precision Castparts Corp.,
an Oregon corporation
4650 SW Macadam, Suite 440
Portland, OR 97239    
Company





[executivedeferredcomp_image1.gif]






STANDARD INSURANCE CENTER
900 SW FIFTH AVENUE, SUITE 2600
PORTLAND, OREGON 97204-1268
Phone (503) 224-3380 Fax (503) 220-2480
TDD (503) 221-1045
Internet: www.stoel.com
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
1.
Plan Administration
1
2.
Eligibility; Deferral Elections
1
3.
Executive Deferred Compensation Accounts
3
4.
Phantom Stock Fund
4
5.
Time and Manner of Payment
6
6.
Death
9
7.
Termination; Amendment
9
8.
Claims Procedure
10
9.
General Provisions
11
10.
Definition of Change in Control
11
11.
Effective Date
14
Appendix A
List of Performance Options
17





     





24643734.4 0062232-00003    i

--------------------------------------------------------------------------------




PRECISION CASTPARTS CORP
EXECUTIVE DEFERRED COMPENSATION PLAN
2005 RESTATEMENT
January 1, 2005
(As Amended Through Amendment No. 5)
Precision Castparts Corp.,
an Oregon corporation
4650 SW Macadam, Suite 440
Portland, OR 97239    
Company


Precision Castparts Corp. (the “Company”) adopted the Executive Deferred
Compensation Plan (the “plan”) to create a deferred compensation arrangement for
a select group of management or highly compensated employees (“Executives”)
whose deferred compensation under the Company’s other retirement plans may be
restricted by law or otherwise may not provide fully for their retirement
benefit needs. In order to conform to new requirements for nonqualified deferred
compensation established by Section 409A of the Internal Revenue Code, the
Company adopts this 2005 Restatement as an amendment to the plan on the terms
set forth below. This 2005 Restatement provides for maintenance of separate
Subaccounts for Participants with deferred amounts earned and vested as of
December 31, 2004, to which the requirements of Section 409A do not apply.
1.Plan Administration
1.1    The plan shall apply to the Company and to any Affiliate that employs an
eligible employee. “Affiliate” means a corporation or other entity that is more
than 50% owned by the Company.
1.2    The Chief Executive Officer (the “CEO”) of the Company shall appoint one
or more employees of the Company as Administrator of the plan. The Administrator
shall interpret and administer the plan and for that purpose may make, amend or
revoke rules and regulations at any time. The Administrator shall have absolute
discretion to carry out responsibilities established under this plan. The
Administrator may delegate its authority under this provision. No officer with
authority to interpret the plan as Administrator or a delegate may do so if the
interpretation affects the benefit of that officer without having the same
effect on substantially all other similarly situated participants.
2.    Eligibility; Deferral Elections



--------------------------------------------------------------------------------




2.1    The following employees of the Company or an Affiliate will be eligible
to participate in the plan, subject to Section 2.2:
(a)    Executives covered under the Company’s Supplemental Executive Retirement
Program.
(b)    Any additional Executives designated by the CEO.
2.2    Executives may be removed from eligibility prospectively by the CEO.
2.3    An eligible Executive may elect as provided below to defer a whole number
percentage of the Executive’s salary or bonuses or both (“Compensation”). The
maximum deferral percentage is 100% for salary and 100% for bonuses. The CEO may
change the maximum deferral percentage on or before December 31 to be effective
for succeeding calendar years. An eligible Executive may elect to defer a stated
dollar amount of bonus, which shall apply if the actual bonus is larger than the
stated dollar amount. If the actual bonus is smaller than the stated dollar
amount, 100% of the bonus shall be deferred. An election shall be in writing on
a form prescribed by the Administrator.
2.4    An election to defer Compensation shall be effective as follows:
(a)    Except as provided in (b), (c), and (d), a deferral election received by
the Administrator on or before December 31 of any year shall be effective for
Compensation earned in the succeeding calendar year. A new deferral election
must be made for each calendar year.
(b)    An election to defer a bonus earned in a fiscal year of the Company shall
be effective if received by the Administrator no later than the last day of the
prior fiscal year.
(c)    In the first year in which an Executive becomes eligible to participate
in the Plan, the newly eligible Executive may make an election to defer salary
for services to be performed subsequent to the election within 30 days after the
date the Executive first becomes eligible. The election shall be effective for
salary earned beginning with the next payroll period beginning after the
election is received by the Administrator.
(d)    If the Executive becomes eligible to participate in the Plan during a
fiscal year and will earn a bonus in that fiscal year, the Executive may elect
to defer up to a percentage of the total bonus earned in such fiscal year by
submitting the election to the Administrator within 30 days after the
eligibility date. The maximum percentage of the bonus that may be deferred by an
Executive who earns the bonus through the full fiscal year shall be determined
by dividing the number of days remaining in such fiscal year as of the day the
election is submitted by the total number of days in the fiscal year. The
maximum percentage of the bonus that may be deferred by an Executive who starts
earning

2

--------------------------------------------------------------------------------




the bonus after the beginning of the fiscal year shall be determined by dividing
the number of days remaining in such fiscal year as of the day the election is
submitted by the number of days in the fiscal year over which the bonus is
earned.
(e)    A deferral election shall become irrevocable after the date it is due
under (a) through (d).
2.5    The Company may reduce the amount of deferred Compensation by any FICA or
other tax withholding to which the deferred amount is subject or may take the
withholding from the Executive’s non-deferred Compensation.
3.    Executive Deferred Compensation Accounts
3.1    The Company shall deduct from an Executive’s Compensation as applicable
and credit to an Executive Deferred Compensation Account (the “Account”) each
Compensation amount deferred under this plan. The Account shall be credited as
of the day the Compensation would otherwise have been paid to the Executive.
Deferred amounts earned and vested as of December 31, 2004 shall be maintained
as a separate Pre-2005 Subaccount within the Account and adjusted for investment
performance under 3.2 in order to measure the amounts not subject to the
restrictions of Section 409A. The balance of the Account shall be a Post-2004
Subaccount.
3.2    Until full payment of an Account balance has been made to the Executive
or beneficiaries entitled to the amount identified by the Account (the
“Participant”), the Company shall credit or debit the Account, as the case may
be, for investment performance as follows:
(a)    The investment result shall be determined by the Performance Option(s)
selected by the Participant. Participants may select Performance Options under
Section 3.2(c), and, except for selections made with respect to the Phantom
Stock Fund, may change an existing selection. A Participant may select more than
one Performance Option.
(b)    Selection of Performance Options and changes in an existing selection
shall be made in accordance with procedures established by the Administrator,
including but not limited to restrictions on frequency of changes. Except for
selections made with respect to the Phantom Stock Fund, a change in a
Participant’s selection of one or more Performance Options shall apply only to
the existing amounts in the Participant’s Account, only to future deferral
amounts, or to both, as selected by the Participant. Changes by a Participant
with respect to the Phantom Stock Fund Performance Option (other than changes
relating to the settlement of Phantom Stock Units, as defined below, in shares
of Company Common Stock) shall be governed by Section 4.4.
(c)    The Performance Options shall be as follows:
(i)    The Phantom Stock Fund (as described in Part 4).
(ii)    Other Performance Options shall be those listed in Appendix A. The CEO
shall have authority to add new Performance

3

--------------------------------------------------------------------------------




Options to the list in Appendix A and to remove Performance Options from the
list, subject to Section 7.2(b).
(d)    When the Phantom Stock Fund Performance Option has been selected,
Accounts shall be credited, debited and revalued as provided in Section 4.2
(e)    When any of the Performance Options listed in Appendix A has been
selected, amounts deferred shall be credited as equivalent shares at the closing
price on the day of the deferral. All equivalent shares shall be revalued up or
down daily to the closing price under procedures prescribed by the
Administrator.
(f)    Upon a change of selection from a Performance Option listed in Appendix
A, the Account shall be credited or debited, as the case may be, based on the
value of the equivalent shares at the closing price on the business day
preceding the day on which the change takes effect.
3.3    Each Participant’s Account shall be maintained on the books of the
Company until full payment has been made to the Participant entitled to the
amount identified by the Account. No assets shall be set aside or earmarked to
fund the Account, which shall be purely a bookkeeping device.
4.    Phantom Stock Fund
4.1    (a)    “Phantom Stock Fund” refers to a Performance Option tied to the
performance of the Company’s Common Stock, as described more specifically in
this Part 4.
(b)    “Current Executive” refers to an Executive who is currently a Company
employee, officer or director or has been a Company employee or officer or
served on the Company’s Board in the previous six months. “Former Executive”
refers to an Executive who has not been a Company employee or officer or served
on the Company’s Board in the previous six months.
(c)    Provisions of this Part 4 contain special rules applicable to the Phantom
Stock Fund. However, unless otherwise expressly provided, the Phantom Stock Fund
is subject to all of the plan provisions applicable to other Performance
Options.
4.2    (a)    (i)    The part of a Participant’s Account that is allocated to
the Phantom Stock Fund, if any, shall be credited or debited, as the case may
be, as if it were 100% invested in Common Stock of the Company. Each amount
credited to the Phantom Stock Fund shall be credited in units (“Phantom Stock
Units”), which Phantom Stock Units shall be calculated by dividing the amount
credited to the Phantom Stock Fund by the closing price of the Company’s Common
Stock

4

--------------------------------------------------------------------------------




on the New York Stock Exchange on the date of crediting. Fractional Phantom
Stock Units shall be credited to three decimal points.
(ii)    Phantom Stock Units in a Participant’s Account shall be revalued up or
down daily to the closing price of the Company’s Common Stock on the New York
Stock Exchange.
(iii)    If a Former Executive (or a beneficiary entitled to the amount
identified by such Former Executive’s Account), pursuant to Section 4.4(c),
changes a Performance Option selection such that existing amounts in the Former
Executive’s Account are debited from the Phantom Stock Fund, the Account shall
be adjusted based on the value of Phantom Stock Units on the last business day
prior to the date of debiting, as determined by the closing price of the
Company’s Common Stock on the New York Stock Exchange on such date. Fractional
Phantom Stock Units shall be debited to three decimal points.
(b)    To the extent cash dividends are paid on the Company’s Common Stock, a
Participant’s Account shall receive the benefit of phantom dividends, which
shall equal the per-share dividend paid on the Company’s Common Stock multiplied
by the number of Phantom Stock Units in a Participant’s Account on the record
date for the dividend. Phantom dividends shall be credited to an Account
annually in the form of additional Phantom Stock Units (calculated in the manner
described in Section 4.2(a)).
(c)    In the event of any change in the Company’s Common Stock by reason of a
recapitalization, reclassification, stock split, reverse stock split,
combination of shares or similar transaction, the number of Phantom Stock Units
held by a Participant under the plan shall be proportionately adjusted.
4.3    No voting or other rights of any kind associated with ownership of the
Company’s Common Stock shall inure to a Participant by virtue of the allocation
of all or any part of an Account to the Phantom Stock Fund.
4.4    (a)    An Executive may select the Phantom Stock Fund Performance Option
to apply to future deferrals of bonuses. Under no circumstances may an Executive
select the Phantom Stock Fund Performance Option to apply to future deferrals of
salary.
(b)    One time each calendar year, on a date set by the Administrator, a
Participant who is currently a Company employee or officer or serving on the
Company’s Board may change his or her Performance Option selection applicable to
the existing amounts in his or her Account to provide for all or a part of such
existing amounts to be credited to the Phantom Stock Fund. Except as provided in
Section 4.4(c), an Executive may not under any circumstances change his or

5

--------------------------------------------------------------------------------




her Performance Option selection with respect to the existing amounts in his or
her Account to provide for any part of such existing amounts to be debited from
the Phantom Stock Fund.
(c)    On any business day, a Former Executive whose employment with the Company
terminated before April 1, 2009 (or a beneficiary entitled to the amount
identified by such Former Executive’s Account) may, in a manner prescribed by
the Administrator, change a Phantom Stock Fund Performance Option selection such
that existing amounts in the Former Executive’s Account are debited from the
Phantom Stock Fund. Such a change will be effective on the next business day.
Neither a Former Executive nor a beneficiary entitled to the amount identified
by such Former Executive’s Account may under any circumstances change a Phantom
Stock Fund Performance Option selection to provide for any existing amounts in
the Former Executive’s Account to be credited to the Phantom Stock Fund.
4.5    Payments or withdrawals with respect to Pre-2009 Phantom Stock Units in a
Current Executive’s Post-2004 Subaccount may not be made or commence under any
circumstances (and regardless of the manner of payment selected under Sections
5.2 and 5.3) until the Executive becomes a Former Executive. “Pre-2009 Phantom
Stock Units” means amounts placed in the Phantom Stock Fund by elections made by
the Executive no later than December 31, 2008.
5.    Time and Manner of Payment
5.1    Subject to Sections 5.4, 5.5, 5.8, 6.1 and 7.3, the Account shall be paid
or payment commenced after one of the following dates as selected under Section
5.3(a):
(a)    The date the Executive has a separation from service with the Company
under 5.7; or
(b)    The date that is from 1 to 20 whole years (as elected by the Executive)
after the Executive’s separation from service in Section 5.1(a).
5.2    The manner of payment of the Account shall be in one or a combination of
the lump sum provided in (a) or installments provided in (b), as selected under
Section 5.3(b), and the payment form shall be determined under (c) and (d):
(a)    In a single lump sum of cash as soon as practicable after the end of the
calendar year in which the date described in Section 5.1(a) or 5.1(b), whichever
applies, occurs; or
(b)    In 2 to 20 substantially equal annual installments (as elected by the
Executive), subject to the following. If an Executive postpones commencement of
payment by selecting a date under Section 5.1(b), the number of years of
postponement plus the number of installments elected under this Section 5.2(b)

6

--------------------------------------------------------------------------------




shall not total more than 20. The size of installments shall be fixed so as to
be substantially equal based on an assumed return on the Performance Options in
the Account over the payment period. The Administrator shall select the assumed
rate, which may be changed each year to reflect actual experience and variations
in expected future returns. Installments shall be payable as soon as practicable
after the end of each calendar year, commencing with the end of the calendar
year in which the date described in Section 5.1(a) or 5.1(b), whichever applies,
occurs.
(c)    Except as provided in (d), payment of a lump sum under (a) or an
installment under (b) with respect to Phantom Stock Units shall be made in whole
shares of Company Common Stock plus cash for a remaining fractional share and
all other payments shall be made in cash.
(d)    A Former Executive whose employment with the Company terminated before
April 1, 2009 (or a beneficiary entitled to the amount identified by such Former
Executive’s Account) may elect to receive payment of a lump sum or installment
with respect to Phantom Stock Units in the form of cash. Elections shall be made
under procedures prescribed by the Administrator, which may require the election
at least a specified length of time before payment is made.
5.3    The time and manner of payment under Sections 5.1 and 5.2 shall be
selected by the Executive as follows:
(a)    The selection of payment time under Section 5.1 shall be made in writing
on a form prescribed by the Administrator. Subject to 5.4, the selection may be
changed by a subsequent selection, which shall be effective if delivered to the
Administrator at least 12 months prior to the Executive’s separation from
service with the Company. If the Executive’s separation from service occurs
prior to 12 months after a changed selection is delivered, the prior selection
shall apply.
(b)    The selection of the manner of payment under Section 5.2 shall be made in
writing on a form prescribed by the Administrator. Subject to 5.4, the selection
may be changed by a subsequent selection, provided payment under the prior
selection had not already commenced. The changed selection shall be effective if
delivered to the Administrator at least 12 months prior to the date in Section
5.1(a) or 5.1(b), whichever applies to the Executive. Until the changed
selection becomes effective, the prior selection shall remain in effect.
5.4    If the selection of payment time under 5.3(a) or of manner of payment
under 5.3(b) is changed after the later of the due date for the election to
defer such amounts or December 31, 2008, the time for payment in a lump sum or
for commencement of installments shall be at least five years later than the
payment time previously in effect and the change shall not accelerate the time
of payment. The preceding sentence shall not apply to a Pre-2005 Subaccount. An
Executive with Subaccounts may limit the change in selection of payment time

7

--------------------------------------------------------------------------------




or manner of payment to the Pre-2005 Subaccount or may select different changes
with respect to the two Subaccounts. A subsequent change in the selection of the
time and manner of payment made by an Executive no later than December 31, 2008,
shall not be subject to the requirement that the payment time be at least five
years later than the payment time previously in effect and that the change not
accelerate the time of payment and shall take effect immediately with respect to
the Executive’s Post-2004 Subaccount without the 12-month waiting period
required by 5.3(a) and (b).
5.5    An Executive or surviving spouse may withdraw the Executive’s entire
Pre-2005 Subaccount at any time before it otherwise would be payable. The amount
paid on such a withdrawal shall be discounted ten percent from the stated
balance of the Pre-2005 Subaccount. The ten percent discount shall be forfeited
as a penalty for early withdrawal.
5.6    If an Executive’s employment with the Company ends involuntarily by
separation from service within 24 months after a Change in Control as defined
in Section 10.1, the Executive’s Pre-2005 Subaccount, except for amounts that
are held in Pre-2009 Phantom Stock Units, shall be paid in one lump sum within
30 days after termination of employment, regardless of the otherwise applicable
election. Upon a Change in Control as defined in Section 10.2, an Executive’s
Post-2004 Subaccount, except for amounts held in Pre-2009 Phantom Stock Units,
shall be paid in one lump sum within 60 days after the Change in Control is
consummated, regardless of the otherwise applicable election. Payment of amounts
in an Executive’s Account that are held in Pre-2009 Phantom Stock Units shall be
governed by Sections 4.5, 5.1 and 5.2, and by 5.8 if applicable.
5.7    Separation from service shall occur upon termination of all the
Executive’s employment with the Company or any entity that is a member, with the
Company, of a controlled group of corporations or commonly controlled trades or
businesses, as defined in Sections 414(b) and (c) of the Code (an “Affiliate”).
The Executive shall not be regarded as having a separation from service if:
(a)    The Executive is on leave from the employer for up to six months or for
longer with reemployment rights protected by statute or contract; or
(b)    The Executive will continue performing services for the employer and the
Executive and the Company reasonably anticipate that the level of such
continuing services, whether as an employee or an independent contractor, will
be at a rate of 20 percent or more of the average level during the immediately
preceding 36-month period.
5.8    All payments upon a separation from service shall not be paid to the
Executive until six months following the separation date, regardless of whether
the Executive is a Specified Employee. Subject to Section 5.2, all amounts due
during such six months shall be paid as soon as practicable after the six months
has expired. “Specified Employee” means a “key employee” as defined in Section
416(i) of the Code, determined without regard to Section 416(i)(5). This Section
5.8 shall not apply to a Pre-2005 Subaccount.

8

--------------------------------------------------------------------------------




5.9    The Company may withhold from payments to an Executive any income tax or
other amounts as required by law.
6.    Death
6.1    An Executive’s Account shall be payable under Section 6.3 on the
Executive’s death regardless of the provisions of Part 5 or Section 4.5.
6.2    On death of an Executive the Account shall be paid in the following order
of priority:
(a)    To the surviving beneficiaries designated by the Executive in writing to
the Administrator on a form prescribed by the Administrator for that purpose, or
if none then
(b)    To the Executive’s surviving spouse, or if none then
(c)    To the Executive’s surviving children in equal shares, or if none then
(d)    To the Executive’s estate.
6.3    The manner of payment under Section 6.1 shall be as follows:
(a)    If the beneficiary is the surviving spouse and the Executive elected
installments but died before starting to receive payments, the spouse’s payments
shall begin as soon as practicable after the following December 31 and the
period selected under Section 5.2(b) for the Executive’s payments shall govern.
If the Executive had already started receiving installments, the surviving
spouse shall receive the installments for the remainder of the term selected by
the Executive.
(b)    If the beneficiary is the surviving spouse and the Executive did not
elect installments, or if the beneficiary is not the surviving spouse, a lump
sum shall be paid as soon as practicable to the beneficiary.
6.4    On death of a surviving spouse receiving installments under Section
6.3(a), the Account shall be paid in a single sum to the spouse’s estate as soon
as practicable after death.
7.    Termination; Amendment
7.1    The Board of Directors of the Company (the “Board”) may terminate this
plan effective the first day of any calendar year after notice to the eligible
Executives. On termination, amounts in an Account shall remain to the credit of
the Account, shall continue to be adjusted and shall be paid in accordance
with Parts 4, 5, 6, or 7, as applicable.
7.2    The plan may be amended at any time by any of the following methods:

9

--------------------------------------------------------------------------------




(a)    The Board may adopt any amendment to the plan.
(b)    The CEO may amend this plan to make any change that does not result in a
material increase in the Company’s costs.
(c)    The CEO may amend this plan to make technical, editorial or operational
changes on advice of counsel to comply with applicable law or to simplify or
clarify the plan. The CEO may delegate this amendment authority.
7.3    If the Internal Revenue Service rules that any amounts deferred under
this plan will be subject to current income tax, all amounts to which the ruling
is applicable shall be paid within 30 days to all Participants with Accounts
(except for amounts held in Pre-2009 Phantom Stock Units, which payment of such
amounts shall be governed by Sections 4.5, 5.1 and 5.2, and by 5.8 if
applicable).
8.    Claims Procedure
8.1    Any Participant claiming a benefit, requesting an interpretation or
ruling under the plan, or requesting information under the plan shall present
the request in writing to the Administrator, who shall respond in writing as
soon as practicable.
8.2    If the claim or request is denied, the written notice of denial shall
state the following:
(a)    The reasons for denial, with specific reference to the plan provisions on
which the denial is based.
(b)    A description of any additional material or information required and an
explanation of why it is necessary.
(c)    An explanation of the plan’s review procedure.
8.3    The initial notice of denial shall normally be given within 90 days after
receipt of the claim. If special circumstances require an extension of time, the
claimant shall be so notified and the time limit shall be 180 days.
8.4    Any person whose claim or request is denied or who has not received a
response within 30 days may request review by notice in writing to the
Administrator. The original decision shall be reviewed by the Administrator
which may, but shall not be required to, grant the claimant a hearing. On
review, whether or not there is a hearing, the claimant may have representation,
examine pertinent documents and submit issues and comments in writing.
8.5    The decision on review shall ordinarily be made within 60 days. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be so notified and the time limit shall be 120 days. The decision
shall be in writing and shall state

10

--------------------------------------------------------------------------------




the reasons and the relevant plan provisions. All decisions on review shall be
final and bind all parties concerned.
9.    General Provisions
9.1    The promise to pay amounts deferred under this plan shall be an unfunded,
unsecured obligation of the Company, except as follows. The Company maintains a
trust with a financial institution for payment of benefits under this and other
nonqualified plans. The trust is a grantor trust for tax purposes and provides
that any assets contributed to the trustee shall be used exclusively for payment
of benefits under the nonqualified plans except in the event the Company becomes
insolvent, in which case the trust fund shall be held for payment of the
Company’s obligations to its general creditors.
9.2    The plan is intended to be unfunded for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended. Even
if specific assets are set aside or earmarked for Company financial planning
purposes or for other reasons, that shall not cause this plan to be a funded
employee benefit plan for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.
9.3    Any notice under this plan shall be in writing or by electronic means and
shall be received when actually delivered or, if mailed, when deposited postpaid
as first class mail. Mail should be directed to the Company at the address
stated in this plan, to an Executive at the address stated in the Executive’s
election, to a beneficiary entitled to benefits at the address stated in the
Executive’s beneficiary designation, or to such other address as the Executive
or beneficiary may specify by notice to the Administrator.
9.4    The interests of a Participant under this plan are personal and no such
interest may be assigned, seized by legal process or in any way subjected to the
claims of any creditor. The foregoing limitation prohibits, for example, any
alienation, anticipation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Participant.
9.5    If any term or provision of this plan shall be found by a court of
competent jurisdiction to be invalid, or otherwise unenforceable, the same shall
not affect the other terms or provisions hereof or the whole of this plan, and
such term or provision shall be deemed modified to the extent necessary to
render such term or provision enforceable, and the rights and obligations of the
parties shall be construed and enforced accordingly, preserving to the fullest
permissible extent the intent and agreements of the parties herein set forth.
10.    Definition of Change in Control
10.1    For purposes of payment of the Pre-2005 Subaccount, a “Change in
Control” of the Company shall be deemed to have occurred if:
(a)    Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other

11

--------------------------------------------------------------------------------




than the Company, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20 percent or more of
the combined voting power of the Company’s then outstanding securities;
(b)    During any period of two consecutive years, individuals who at the
beginning of such period constituted a majority of the Board cease for any
reason to constitute a majority thereof unless the nomination or election of
such new directors was approved by a vote of at least two‑thirds of the
directors then still in office who were directors at the beginning of such
period;
(c)    The stockholders of the Company approve a merger or consolidation of the
Company with any other company or statutory plan of exchange involving the
Company (“Merger”), other than (1) a Merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50 percent of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after the Merger or (2) a Merger effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 20 percent of the combined voting
power of the Company’s then outstanding securities; or
(d)    The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) or disposition by the
Company of all or substantially all of the Company’s assets.
10.2     For purposes of payment of the Post-2004 Subaccount a “Change in
Control” of the Company shall be deemed to have occurred if there has been a
change in ownership of the Company under (a), a change in effective control of
the Company under (b), or a change in the ownership of a substantial portion of
the Company’s assets under (c):
(a)    A change in ownership occurs on the date that any one person or more than
one person acting as a group acquires ownership of stock of the Company that,
together with stock already held by such person or group, constitutes more than
50 percent of the total fair market value or total voting power of the Company’s
stock.
(i)    A change in ownership will not be deemed to occur if, before the person
or group acquires additional Company stock, the person or group acquiring
Company stock owned, or is treated as owning, more

12

--------------------------------------------------------------------------------




than 50 percent of the total fair market value or total voting power of Company
stock.
(ii)    An increase in the ownership percentage of the person or group as a
result of a transaction in which the Company redeems its stock for cash or other
property will be treated as an acquisition by the person or group.
(iii)    Ownership of stock will be determined by applying the rules in Code
section 318(a) and by treating stock underlying a vested option as owned by the
individual who holds the vested option, unless the stock to which the option
applies is not substantially vested as defined in Treasury regulation section
1.83-3(b) and (j).
(iv)    Persons will be considered as acting as a group to acquire or hold
Company stock or effective control of the Company to the extent provided by
applicable regulations or other written guidance published by the Internal
Revenue Service.
(b)    A change in effective control of the Company shall occur, regardless
whether a change in ownership occurs under (a), on the date that an event
described in (i) or (ii) occurs, subject to (iii).
(i)    A change in effective control occurs on the date that any one person or
more than one person acting as a group acquires (or has acquired during the
12-month period that ends on the date of the most recent acquisition by such
person or group) ownership of Company stock possessing more than 35-percent of
the total voting power of the Company’s stock.
(ii)    A change in effective control also occurs on the date that a majority of
the Company’s board of directors is replaced during any 12-month period by
directors whose election is not endorsed by a majority of the Company’s board
members prior to the date of election or appointment.
(iii)    A change in effective control will not result from the acquisition of
additional control of the company by any person or group that, immediately
before such acquisition, owned more than 35 percent of the total voting power of
the Company’s stock.
(c)    A change in ownership of a substantial portion of the Company’s assets
occurs on the date that any person or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) Company assets with a total
gross fair market value equal to 40 percent or more of the total gross fair
market

13

--------------------------------------------------------------------------------




value of all of the Company’s assets immediately prior to the acquisition (or
series of acquisitions).
(i)    Gross fair market value for this purpose means the value of the Company’s
assets or the value of the assets being disposed of, without regard to any
liabilities associated with such assets.
(ii)    No Change in Control occurs solely because the Company transfers assets
to an entity controlled by the Company’s shareholders immediately after the
transfer.
(iii)    No change in ownership of the Company’s assets is deemed to occur
solely by reason of a transfer of the Company’s assets to any of the following:
(A) A shareholder of the Company (immediately before the asset transfer) in
exchange for the Company’s stock.
(B)     An entity, half or more of whose total value or voting power is owned by
the Company (directly or indirectly).
(C) A person or group that owns (directly or indirectly) 50 percent or more of
the value or voting power of all of the Company’s outstanding shares.
(D) An entity, half or more of whose total value or voting power is owned
(directly or indirectly) by a person who owns 50 percent or more of the value or
voting power of the Company’s outstanding shares.
11.    Effective Date
This 2005 Restatement shall be effective January 1, 2005. Except as specifically
provided in this 2005 Restatement for Pre-2005 Subaccounts, its provisions shall
apply to all amounts held under the plan. Procedures for changes from provisions
of the plan as in effect before this 2005 Restatement shall be implemented
according to a schedule established by the Administrator.
2005 RESTATEMENT EXECUTED AS FOLLOWS EFFECTIVE JANUARY 1, 2005:


PRECISION CASTPARTS CORP.





14

--------------------------------------------------------------------------------




By: /s/ W.D. Larsson    
Name:    William D. Larsson
Title:
Senior Vice President and

Chief Financial Officer


Date signed:     December 18, 2006            




AMENDMENT NO. 1 EXECUTED AS FOLLOWS EFFECTIVE AS PROVIDED IN THE AMENDMENT:


PRECISION CASTPARTS CORP.




By /s/ W. D. Larsson                


Name:        William D. Larsson
Title:        Senior Vice President and
Chief Financial Officer
                            
Date signed:    August 29, 2007




AMENDMENT NO. 2 EXECUTED AS FOLLOWS EFFECTIVE AS PROVIDED IN THE AMENDMENT:


PRECISION CASTPARTS CORP.




By /s/ Mark Donegan            


Name:        Mark Donegan
Title:        CEO
                            
Date signed:    September 9, 2008






AMENDMENT NO. 3 EXECUTED AS FOLLOWS EFFECTIVE AS PROVIDED IN THE AMENDMENT:


PRECISION CASTPARTS CORP.


By: /s/ Mark Donegan        
Name: Mark Donegan        

15

--------------------------------------------------------------------------------




Title: Chairman and CEO        
Date signed: March 20    , 2009


AMENDMENT NO. 4 EXECUTED AS FOLLOWS EFFECTIVE AS PROVIDED IN THE AMENDMENT:


PRECISION CASTPARTS CORP.




By: /s/ Mark Donegan        
Name: Mark Donegan        
Title: Chairman and CEO        
Date signed:     4/6        , 2012




AMENDMENT NO. 5 EXECUTED AS FOLLOWS EFFECTIVE AS PROVIDED IN THE AMENDMENT:


PRECISION CASTPARTS CORP.




By: /s/ STEVEN C. BLACKMORE    
Name: Steven C. Blackmore     
Title: Vice President and Treasurer    
Date signed:     5/28        , 2014



16

--------------------------------------------------------------------------------




APPENDIX A
LIST OF PERFORMANCE OPTIONS






In addition to the Phantom Stock Fund, the following Performance Options shall
be available, with changes from prior Performance Options taking effect April
30, 2012:


(a)    Fidelity Institutional Money Market Fund – FMPXX
(b)    Fidelity Growth Company Fund – FDGRX
(c)    Spartan 500 Index Fund – Fidelity Advantage Class – FUSVX
(d)    Western Asset Core Bond Fund – WATFX
(e)    Janus Overseas Fund – JIGFX
        



24643734.4 0062232-00003    17